Citation Nr: 1048330	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  09-32 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for arthritis of the hands.

3.  Entitlement to service connection for degenerative joint 
disease of the left hip.

4.  Entitlement to service connection for right knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 
2004. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by the Salt Lake City, 
Utah, Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to service connection for 
arthritis of the hands; a left hip disorder; and arthritis of the 
right knee.  Timely appeals were noted with respect to those 
decisions.

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on March 31, 2010.  A copy 
of the hearing transcript has been associated with the file.

The issues of entitlement to service connection for headaches, 
arthritis of the hands, and arthritis of the right knee, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, degenerative joint 
disease of the left hip had its onset in service.




CONCLUSION OF LAW
 	
Degenerative joint disease of the left hip was incurred in 
service.  38 U.S.C.A.       §§ 1110, 5107  (West 2002); 38 C.F.R. 
§ 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board notes that the RO has a duty to notify and assist the 
Veteran under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  As will 
be discussed below, the Board finds that service connection for 
degenerative joint disease of the left hip is warranted; 
therefore, a full discussion of whether VA met these duties is 
not needed.  It is important to note, however, that the RO 
provided notice with respect to the initial disability rating and 
effective date elements of the claim in its January 2008 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).  If arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
Veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran has been diagnosed with degenerative joint disease of 
the left hip, which he alleges had its onset during his service.  
Service treatment records document complaints of left hip pain in 
October 1978 and June 1996.  The Veteran filed a claim for 
service connection for an arthritic hip in December 2007, 
approximately 3 years after his discharge from active service.  
He has alleged a continuity of left hip symptomatology since his 
discharge.  

Post-service evidence includes a September 2008 statement from 
the Veteran's treating physician, Dr. Lore, who states that 
"there is evidence as early as 2002 of his being treated for 
pain and arthritic symptoms in the [hip] ... it would be 
unreasonable to suppose that chronic conditions like arthritis 
suddenly appeared in the short time since retirement."  A March 
2008 MRI of the Veteran's pelvis, ordered by Dr. Lore, shows 
"early hip degenerative change."  

The Veteran received a VA examination in April 2009.  After 
reviewing the claims folder and conducting an examination of the 
Veteran, the examiner found "no confirmation of arthritis of the 
left hip on clinical exam today"; however, there is no 
indication that the examiner X-rayed the Veteran's left hip, and 
the March 2008 MRI report diagnosing degenerative joint disease 
was not made part of the record until after the examination was 
complete.  The examiner diagnosed IT band and left trochanteric 
bursitis, which he found were not related to an episode of 
bursitis in 1997.  However, because the examiner failed to 
conduct an X-ray study of the Veteran's left hip to determine 
whether the Veteran had degenerative changes in his left hip, the 
Board finds that the VA examination report is of little probative 
value here.  

In light of the in-service findings of left hip pain, the 
Veteran's testimony pertaining to a continuity of left hip 
symptomatology, and the post- service medical findings, the Board 
finds the evidence is at least in equipoise regarding his claim 
that his left hip arthritis had its onset in service.   Resolving 
all doubt in the Veteran's favor, the Board concludes that 
service connection is warranted.  


ORDER

Service connection for degenerative joint disease of the left hip 
is warranted.


REMAND

Review of the record indicates that the Veteran has been treated 
by a non-VA physician, Dr. Lore, at Hill Air Force Base, since 
his discharge from active service.  In a September 2008 
statement, Dr. Lore indicated that he has treated the Veteran for 
all of his claimed disabilities since his discharge from active 
service; however, a copy of Dr. Lore's treatment records has not 
been associated with the claims folder.  Because VA is on notice 
that there are additional records that may be applicable to the 
Veteran's claim and because these records may be of use in 
deciding the claim, these records are relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

The Veteran has been diagnosed with migraine headaches, which he 
attributes to his episodes of sinusitis in service.  Review of 
the Veteran's service treatment records reflects several episodes 
of sinusitis.  The April 2009 VA examiner found that the 
Veteran's current headaches did not have their clinical onset 
during service because service treatment records documented only 
general mention of headaches on an ophthalmologic record; 
however, the examiner did not comment on the findings of 
"pressure pain in the frontal sinus" and "headache in the 
frontal sinus" in October 1986.  Upon remand, the Veteran should 
be scheduled for a VA neurological examination in order to 
determine the nature and etiology of his headaches.

Accordingly, the case is REMANDED for the following action:

1.  Contact Hill Air Force Base and/or Dr. 
Steve Lore, Family Medicine Clinic, and 
request that all of the records of the 
Veteran's treatment at that facility be 
provided for inclusion with the claims 
folder.  If such records are unavailable, a 
negative response must be obtained and the 
Veteran should be so notified.

2.  The Veteran should be afforded a VA 
neurological examination to determine the 
nature and etiology of his headaches.  The 
claims folder should be made available to the 
examiner for review prior to the examination.  
The examiner should provide a comprehensive 
report, and provide a complete rationale for 
any conclusions reached.

For any headaches found, the examiner should 
provide an opinion as to whether there is a 
50 percent probability or greater that it had 
its clinical onset in service or is otherwise 
related to the Veteran's active service.  Any 
opinion should be reconciled with the service 
treatment records, including the findings of 
recurrent sinusitis and notations of sinus 
headaches, and Dr. Lore's September 2008 
opinion.  

3.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to the 
file since the most recent VA adjudication.  
If the issues on appeal continue to be 
denied, the Veteran and his representative 
must be provided a supplemental statement of 
the case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112 (West Supp. 2009).





______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


